 1

 2

 3

 4
                                                                        The Honorable Robert S. Lasnik
 5

 6

 7

 8

 9

10

11                            UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
12

13 KING COUNTY, et al.,

14                                          Plaintiffs,      No. 2:21-cv-00477

15          v.                                               STIPULATED PROTECTIVE ORDER

16 TEVA PHARMACEUTICAL INDUSTRIES,
   LTD., et al.,
17
                         Defendants.
18

19
     1.     PURPOSES AND LIMITATIONS
20
            Discovery in this action is likely to involve production of confidential, proprietary, or
21
     private information for which special protection may be warranted. Accordingly, the parties
22
     hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The
23
     parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket
24
     protection on all disclosures or responses to discovery, the protection it affords from public
25
     disclosure and use extends only to the limited information or items that are entitled to confidential
26
     treatment under the applicable legal principles, and it does not presumptively entitle parties to file

     confidential information under seal.




     STIPULATED PROTECTIVE ORDER                                                                 PAGE - 1
     (Case No. 2:21-CV-00477)
 1

 2

 3

 4
     2.     "CONFIDENTIAL" AND "HIGHLY CONFIDENTIAL – ATTORNEYS' EYES ONLY"
 5
     MATERIAL
 6
            "Confidential" material shall include any and all discovery and other materials or
 7
     information property designated as "Confidential" or "Highly Confidential – Attorneys' Eyes
 8
     Only," whether such Confidential material is a document (electronic or otherwise), information
 9
     contained in a document, information revealed during a deposition testimony, information revealed
10
     in a response to an interrogatory or a request for admission, or information otherwise revealed.
11
            2.1     Confidential Information. A producing party or non-party may designate any non-
12
     public information, document, or thing, or portion of any document or thing, as
13
     "CONFIDENTIAL" if the producing party reasonably believes public disclosure would cause
14
     competitive harm and it contains: (a) trade secrets; (b) technical information; (c) business,
15
     marketing, financial, sales, and/or product strategy; (d) market analysis and/or competitive
16
     analysis; (e) third-party confidential information; (f) revenue, profits, or compensation; (g) private
17
     or confidential personal information; or (h) information which the producing party otherwise
18
     believes in good faith to be entitled to protection under Rule 26(c)(1)(G) of the Federal Rules of
19
     Civil Procedure. This includes information received in confidence from third parties, so long as
20
     the producing party or non-party has a good faith belief that the information is, at the time of
21
     designation, entitled to protection under Federal Rule of Civil Procedure 26(c) or other applicable
22
     law.
23
            2.2     Highly Confidential – Attorneys' Eyes Only Information. A producing party or
24
     non-party may designate as "HIGHLY CONFIDENTIAL – ATTORNEYS' EYES ONLY"
25
     nonpublic, highly sensitive business or personal information, the disclosure of which is highly
26
     likely to cause significant harm to an individual or to the producing party's or non-party's business

     or competitive position, including but not limited to: (a) information related to pricing (including

     but not limited to credits, discounts, returns, allowances, rebates, and chargebacks), projected

     future sales, volumes, profits, revenue, costs, and strategy regarding the same, (b) claims and



     STIPULATED PROTECTIVE ORDER                                                                 PAGE - 2
     (Case No. 2:21-CV-00477)
 1

 2

 3

 4
     reimbursement data, (c) agreements with third parties, (d) transactional data, (e) information
 5
     protected by foreign, federal or state privacy laws, (f) research, design, and development of
 6
     products, or (g) information related to settlement of litigation or negotiations thereof.
 7
     3.     SCOPE
 8
            The protections conferred by this agreement cover not only confidential material (as
 9
     defined above), but also (1) any information copied or extracted from confidential material; (2) all
10
     copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,
11
     conversations, or presentations by parties or their counsel that might reveal confidential material.
12
            However, the protections conferred by this agreement do not cover information that is in
13
     the public domain or becomes part of the public domain through trial or otherwise.
14
            Nothing in this Order prevents or restricts counsel from rendering advice to their clients
15
     and, in the course thereof, relying generally on examination of Confidential material, including
16
     documents stamped "Confidential" or "Highly Confidential – Attorneys' Eyes Only," so long as
17
     he or she does not disclose its specific contents
18
     4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
19
            4.1     Basic Principles. A receiving party may use confidential material that is disclosed
20
     or produced by another party or by a non-party in connection with this case only for prosecuting,
21
     defending, or attempting to settle this litigation. Confidential material may be disclosed only to
22
     the categories of persons and under the conditions described in this agreement. Confidential
23
     material must be stored and maintained by a receiving party at a location and in a secure manner
24
     that ensures that access is limited to the persons authorized under this agreement.
25
            4.2     Disclosure of "HIGHLY CONFIDENTIAL – ATTORNEYS' EYES ONLY"
26
     Information or Items. Unless otherwise ordered by the court or permitted in writing by the

     designating party, a receiving party may disclose any material designated as "HIGHLY

     CONFIDENTIAL – ATTORNEYS' EYES ONLY" only to:




     STIPULATED PROTECTIVE ORDER                                                                 PAGE - 3
     (Case No. 2:21-CV-00477)
 1

 2

 3

 4
                     (a)     outside counsel of record retained by the Parties as counsel for this
 5
     litigation, as well as paralegals, assistants, and employees of the respective law firms of these
 6
     outside counsel, to the extent such persons' duties and responsibilities require access to material
 7
     designated Highly Confidential - Attorneys' Eyes Only. Each such person shall have an obligation
 8
     to maintain the confidentiality of the material so designated;
 9
                     (b)     up to two (2) designated in-house counsel for each Party, who may be
10
     substituted by providing written notice of a substitution of in-house counsel to the parties prior to
11
     any disclosure, as well as the secretarial and clerical employees of each party, who work regularly
12
     with the designated in-house counsel, for the sole purpose of assisting in this litigation;
13
                     (c)     any independent outside expert or consultant retained to assist with
14
     preparation for pre-trial or trial proceedings by the attorneys described in section 5(a)(i) and who
15
     is not a current employee of any of the Parties in the litigation, as well as support staff and assistants
16
     of any such expert to the extent such persons' duties and responsibilities require access to material
17
     designated Highly Confidential – Attorneys' Eyes Only and who have signed the
18
     "Acknowledgment and Agreement to Be Bound" (Exhibit A);
19
                     (d)     a person who prepared, received, or reviewed the Highly Confidential –
20
     Attorneys' Eves Only information prior to its production here, provided (a) it appears on the face
21
     of the document or from other evidence that the person prepared, received, or reviewed the Highly
22
     Confidential – Attorneys' Eyes Only information, (b) the party wishing to make the disclosure has
23
     received permission from the producing party, (c) the person is an employee of the producing
24
     party, (d) the person has been designated as a Rule 30(b)(6) witness by the producing party, or (e)
25
     the party wishing to make the disclosure has a reasonable, good faith basis to believe that the
26
     person prepared, received, or reviewed the Highly Confidential – Attorneys' Eyes Only

     information or was involved in the subject matter described in such document.                  Pages of

     transcribed deposition testimony or exhibits to depositions that reveal confidential material must




     STIPULATED PROTECTIVE ORDER                                                                    PAGE - 4
     (Case No. 2:21-CV-00477)
 1

 2

 3

 4
     be separately bound by the court reporter and may not be disclosed to anyone except as permitted
 5
     under this agreement;
 6
                    (e)      the Court and court personnel, including court reporters providing services
 7
     in court or at depositions for the purpose of assisting the Court in this Litigation and stenographic
 8
     employees, court reporters, and typists for the sole purpose of recording or transcribing testimony,
 9
     documents, or information relating to this Litigation;
10
                    (f)      interpreters, translators, copy services, graphics services, litigation
11
     consultants, outside exhibit preparation companies, independent support service personnel, and
12
     database/coding service personnel providing services for counsel described in section 5(a)(i), to
13
     the extent necessary to prosecute or defend the Litigation;
14
                    (g)      any mediator retained by the Parties or appointed by the Court, and
15
     employees of such mediator who are assisting in the conduct of the mediation and who have signed
16
     the "Acknowledgment and Agreement to Be Bound" (Exhibit A);
17
                    (h)      any present officer, director, or employee of the party or non-party who
18
     produced or designated the Highly Confidential - Attorneys' Eyes Only information unless
19
     otherwise prohibited from receiving or accessing the information; and
20
                    (i)      any person to whom the producing party or non-party agrees (in writing)
21
     Highly Confidential - Attorneys' Eyes Only information may be disclosed and who have signed
22
     the "Acknowledgment and Agreement to Be Bound" (Exhibit A).
23
            The parties agree to meet and confer about any additional reasonable requests.
24
            4.3     Disclosure of "CONFIDENTIAL" Information or Items. Unless otherwise ordered
25
     by the court or permitted in writing by the designating party, a receiving party may disclose any
26
     material designated as "CONFIDENTIAL" only to:

                    (a)      persons identified in section 4.2;

                    (b)      the officers, directors, and employees (including in house counsel) of the

     receiving party to whom disclosure is reasonably necessary for this litigation;



     STIPULATED PROTECTIVE ORDER                                                                PAGE - 5
     (Case No. 2:21-CV-00477)
 1

 2

 3

 4
                    (c)     during their depositions, witnesses in the action to whom disclosure is
 5
     reasonably necessary and who have signed the "Acknowledgment and Agreement to Be Bound"
 6
     (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of
 7
     transcribed deposition testimony or exhibits to depositions that reveal confidential material must
 8
     be separately bound by the court reporter and may not be disclosed to anyone except as permitted
 9
     under this agreement; and
10
                    (d)     the author or recipient of a document containing the information or a
11
     custodian or other person who otherwise possessed or knew the information.
12
            4.3     Filing Confidential Material. Before filing confidential material or discussing or
13
     referencing such material in court filings, the filing party shall confer with the designating party,
14
     in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will
15
     remove the confidential designation, whether the document can be redacted, or whether a motion
16
     to seal or stipulation and proposed order is warranted. During the meet and confer process, the
17
     designating party must identify the basis for sealing the specific confidential information at issue,
18
     and the filing party shall include this basis in its motion to seal, along with any objection to sealing
19
     the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and
20
     the standards that will be applied when a party seeks permission from the court to file material
21
     under seal. A party who seeks to maintain the confidentiality of its information must satisfy the
22
     requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.
23
     Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with
24
     the strong presumption of public access to the Court's files.
25
     5.     DESIGNATING PROTECTED MATERIAL
26
            5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

     or non-party that designates information or items for protection under this agreement must take

     care to limit any such designation to specific material that qualifies under the appropriate

     standards. The designating party must designate for protection only those parts of material,



     STIPULATED PROTECTIVE ORDER                                                                  PAGE - 6
     (Case No. 2:21-CV-00477)
 1

 2

 3

 4
     documents, items, or oral or written communications that qualify, so that other portions of the
 5
     material, documents, items, or communications for which protection is not warranted are not swept
 6
     unjustifiably within the ambit of this agreement.
 7
            Mass, indiscriminate, or routinized designations are prohibited. Designations that are
 8
     shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
 9
     unnecessarily encumber or delay the case development process or to impose unnecessary expenses
10
     and burdens on other parties) expose the designating party to sanctions.
11
            If it comes to a designating party's attention that information or items that it designated for
12
     protection do not qualify for protection, the designating party must promptly notify all other parties
13
     that it is withdrawing the mistaken designation.
14
            5.2     Manner and Timing of Designations.           Except as otherwise provided in this
15
     agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
16
     ordered, disclosure or discovery material that qualifies for protection under this agreement must
17
     be clearly so designated before or when the material is disclosed or produced.
18
                    (a)     Information in documentary form: (e.g., paper or electronic documents and
19
     deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),
20
     the designating party must affix the word(s) "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL
21
     – ATTORNEYS' EYES ONLY" to each page that contains confidential material and, to the extent
22
     possible, to the media (i.e., disc, hard drive, etc.) on which the documents are provided. If only a
23
     portion or portions of the material on a page qualifies for protection, the producing party also must
24
     clearly identify the protected portion(s) (e.g., by making appropriate markings in the margins).
25
                    (b)     Testimony given in deposition or in other pretrial proceedings: the parties
26
     and any participating non-parties must identify on the record, during the deposition or other pretrial

     proceeding, all protected testimony, without prejudice to their right to so designate other testimony

     after reviewing the transcript. Any party or non-party may, within thirty days after receiving the

     transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or



     STIPULATED PROTECTIVE ORDER                                                                 PAGE - 7
     (Case No. 2:21-CV-00477)
 1

 2

 3

 4
     exhibits thereto, as confidential. If a party or non-party desires to protect confidential information
 5
     at trial, the issue should be addressed during the pre-trial conference.
 6
                    (c)     Other tangible items: the producing party must affix in a prominent place
 7
     on the exterior of the container or containers in which the information or item is stored the word(s)
 8
     "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL – ATTORNEYS' EYES ONLY." If only a
 9
     portion or portions of the information or item warrant protection, the producing party, to the extent
10
     practicable, shall identify the protected portion(s).
11
            5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
12
     designate qualified information or items does not, standing alone, waive the designating party's
13
     right to secure protection under this agreement for such material. Upon timely correction of a
14
     designation, the receiving party must make reasonable efforts to ensure that the material is treated
15
     in accordance with the provisions of this agreement.
16
     6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
17
            6.1     Timing of Challenges. Any party or non-party may challenge a designation of
18
     confidentiality at any time. Unless a prompt challenge to a designating party's confidentiality
19
     designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
20
     burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
21
     challenge a confidentiality designation by electing not to mount a challenge promptly after the
22
     original designation is disclosed.
23
            6.2     Meet and Confer. The parties must make every attempt to resolve any dispute
24
     regarding confidential designations without court involvement.              Any motion regarding
25
     confidential designations or for a protective order must include a certification, in the motion or in
26
     a declaration or affidavit, that the movant has engaged in a good faith meet and confer conference

     with other affected parties in an effort to resolve the dispute without court action. The certification

     must list the date, manner, and participants to the conference. A good faith effort to confer requires

     a face-to-face meeting or a telephone conference.



     STIPULATED PROTECTIVE ORDER                                                                  PAGE - 8
     (Case No. 2:21-CV-00477)
 1

 2

 3

 4
            6.3     Judicial Intervention. If the parties cannot resolve a challenge without court
 5
     intervention, the designating party may file and serve a motion to retain confidentiality under Local
 6
     Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of
 7
     persuasion in any such motion shall be on the designating party. Frivolous challenges, and those
 8
     made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
 9
     other parties) may expose the challenging party to sanctions. All parties shall continue to maintain
10
     the material in question as confidential until the court rules on the challenge.
11
     7.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
12
     LITIGATION
13
            If a party is served with a subpoena or a court order issued in other litigation that compels
14
     disclosure of any information or items designated in this action as "CONFIDENTIAL" or
15
     "HIGHLY CONFIDENTIAL – ATTORNEYS' EYES ONLY," that party must:
16
                    (a)     promptly notify the designating party in writing and include a copy of the
17
     subpoena or court order;
18
                    (b)     promptly notify in writing the party who caused the subpoena or order to
19
     issue in the other litigation that some or all of the material covered by the subpoena or order is
20
     subject to this agreement. Such notification shall include a copy of this agreement; and
21
                    (c)     cooperate with respect to all reasonable procedures sought to be pursued by
22
     the designating party whose confidential material may be affected.
23
     8.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
24
            If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
25
     material to any person or in any circumstance not authorized under this agreement, the receiving
26
     party must immediately (a) notify in writing the designating party of the unauthorized disclosures,

     (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the

     person or persons to whom unauthorized disclosures were made of all the terms of this agreement,




     STIPULATED PROTECTIVE ORDER                                                                 PAGE - 9
     (Case No. 2:21-CV-00477)
 1

 2

 3

 4
     and (d) request that such person or persons execute the "Acknowledgment and Agreement to Be
 5
     Bound" that is attached hereto as Exhibit A.
 6
     9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
 7
     MATERIAL
 8
            When a producing party gives notice to receiving parties that certain inadvertently
 9
     produced material is subject to a claim of privilege or other protection, the obligations of the
10
     receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision
11
     is not intended to modify whatever procedure may be established in an e-discovery order or
12
     agreement that provides for production without prior privilege review. The parties agree to the
13
     entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
14
     10.    NON TERMINATION AND RETURN OF DOCUMENTS
15
            Within 60 days after the termination of this action, including all appeals, each receiving
16
     party must return all confidential material to the producing party, including all copies, extracts and
17
     summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.
18
            Notwithstanding this provision, counsel are entitled to retain one archival copy of all
19
     documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
20
     deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work
21
     product, even if such materials contain confidential material.
22
            The confidentiality obligations imposed by this agreement shall remain in effect until a
23
     designating party agrees otherwise in writing or a court orders otherwise.
24
                     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
25
              DATED this 28th day of June, 2021.
26
      KELLER ROHRBACK L.L.P.                             KIRKLAND & ELLIS LLP


      s/ Alison E. Chase                                 s/ Jeremy E. Roller
      Lynn Lincoln Sarko, WSBA #16569                    Jeremy E. Roller, WSBA No. 32021
      Gretchen Freeman Cappio, WSBA #29576               1218 Third Avenue, Suite 2100



     STIPULATED PROTECTIVE ORDER                                                                 PAGE - 10
     (Case No. 2:21-CV-00477)
 1

 2

 3

 4
     Matthew M. Gerend, WSBA #43276                   Seattle, WA 98101
 5   Felicia J. Craick, WSBA # 54505                  Ph: (206) 428-3250
 6   1201 Third Avenue, Suite 3200                    F: (206) 428-3251
     Seattle, WA 98101                                jroller@aretelaw.com
 7   Tel: (206) 623-1900
     Fax: (206) 623-3384                              Jay P. Lefkowitz (admitted pro hac vice)
 8   lsarko@ kellerrohrback.com                       Devora W. Allon (admitted pro hac vice)
     gcappio@kellerrohrback.com                       KIRKLAND & ELLIS LLP
 9   mgerend@kellerrohrback.com                       601 Lexington Avenue
10   fcraick@kellerrohrback.com                       New York, NY 10022
                                                      Tel: (212) 446-4800
11   Alison E. Chase (pro hac vice)                   lefkowitz@kirkland.com
     KELLER ROHRBACK L.L.P.                           devora.allon@kirkland.com
12   801 Garden Street, Suite 301
     Santa Barbara, CA 93101                          Matt Owen (admitted pro hac vice)
13   Tel: (805) 456-1496                              KIRKLAND & ELLIS LLP
14   achase@kellerrohrback.com                        1301 Pennsylvania Avenue NW
                                                      Washington, DC 20004
15   Attorneys for Plaintiffs                         Tel: (202) 879-5000
                                                      matt.owen@kirkland.com
16
                                                      Counsel for Defendants Teva
17
                                                      Pharmaceuticals USA, Inc. and Teva
18                                                    Neuroscience, Inc.

19

20
            PURSUANT TO STIPULATION, IT IS SO ORDERED
21
            IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
22

23 documents in this proceeding shall not, for the purposes of this proceeding or any other federal or

24 state proceeding, constitute a waiver by the producing party of any privilege applicable to those

25 documents, including the attorney-client privilege, attorney work-product protection, or any other

26 privilege or protection recognized by law.

     DATED:June 29, 2021

                                                         A
                                                         Robert S. Lasnik
                                                         United States District Court Judge



     STIPULATED PROTECTIVE ORDER                                                              PAGE - 11
     (Case No. 2:21-CV-00477)
 1                                              EXHIBIT A

 2                          ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3            I,   ____________________________________          [print   or   type   full   name],   of

 4   ____________________________________ [print or type full address], declare under penalty of

 5   perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6   issued by the United States District Court for the Western District of Washington on [date] in the

 7   case of King County, et al. v. Teva Pharmaceutical Industries, LTD, et al., 2:21-cv-00477. I agree

 8   to comply with and to be bound by all the terms of this Stipulated Protective Order, and I

 9   understand and acknowledge that failure to so comply could expose me to sanctions and

10   punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner

11   any information or item that is subject to this Stipulated Protective Order to any person or entity

12   except in strict compliance with the provisions of this Order.

13            I further agree to submit to the jurisdiction of the United States District Court for the

14   Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective

15   Order, even if such enforcement proceedings occur after termination of this action.

16   Date:

17   City and State where sworn and signed:

18   Printed name:

19   Signature:

20
     4830-8915-6336, v. 2
21

22

23

24

25

26




     STIPULATED PROTECTIVE ORDER- EXHIBIT A, ACKNOWLEDGMENT AND
     AGREEMENT TO BE BOUND                                                                     PAGE - 1
     (Case No. 2:21-CV-00477)
